Title: [July 1782]
From: Adams, John Quincy
To: 



      N(1782)S. July. 1st. Monday.
      
      
       This morning I went to the English Library and took out 1. volume of the preceptor, and thrée of Clarissa. Rained all the afternoon.
      
      
       
        
   
   Robert Dodsley, The Preceptor: Containing a General Course of Education. Wherein the First Principles of Polite Learning are Laid Down . . . for . . . the Instruction of Youth . . ., 2 vols., London, 1748; and Samuel Richardson’s Clarissa; Or, The History of a Young Lady . . ., 8 vols., London, 1747–1748.


       
      
      

      2d. Tuesday.
      
      
       In the afternoon went with Mr. Artaud to Mr. Rimbert’s and to the Shops. Mr. D. went to Mr. Wolff’s. Variable weather.
      
      

      3d. Wednesday.
      
      
       This afternoon I went and took a ride with Mr. D. to Caminostrow. Fine weather.
      
       

      4th. Thursday.
      
      
       Dined this day with Mr. D. at the Dutch Embassador’s; went in the evening to the German Comedy. We had a Tragedy call’d Demetrius Ivanowitsch Czar of Muscovy, a new piece play’d here for the first time: this evening.
      
      
       
        
   
   A play by August Friedrich Ferdinand von Kotzebue, which was written in St. Petersburg in 1782. Kotzebue was serving as secretary to Baron Friederich Wilhelm Bawr, governor general of St. Petersburg, and helped in the management of the German theater in the Russian capital. The play, which had difficulty passing the censors, was the first German one on the theme of Demetrius, a popular subject of 19th-century German playwrights, and was quite unrepresentative of later treatments. The play depicts Demetrius, third son of Ivan the Terrible, as escaping Boris Godunov’s assassins and recovering the throne by his noble instincts and good deeds after Godunov’s death in 1605. Historically, Demetrius either was killed or stabbed himself to death while in an epileptic fit in 1591 (Erwin C. Brody, The Demetrius Legend and Its Literary Treatment in the Age of the Baroque, Rutherford, N.J., 1972, p. 220, 9; Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      5th. Friday.
      
      
       Stay’d at home all day. Mr. D. walk’d out in the forenoon. Changeable weather.
      
      

      6th. Saturday.
      
      
       Stay’d at home all day. Mr. Wolff came here in the forenoon. Mr. D. went and took a walk in the afternoon.
      
      

      7th. Sunday.
      
      
       This forenoon I went and took a walk with Mr. Artaud. Went to the summer garden; where we saw her Majesty. In the afternoon went to see a 64 Gun ship launched. Went afterwards and took a ride to Catherinen hoff and then walked again in the summer garden. Changeable weather.
      
      

      8th. Monday.
      
      
       Took a walk this morning with Mr. Artaud in to the Country, and Stay’d there all day. We returned at about 12 o’clock at night. Pretty good weather. Anniversary of the battle of Pultawa —Russian Holiday.
      
      
       
        
   
   Poltava or Pultava, the Ukranian city which was the scene of Peter the Great’s final and decisive victory over Charles XII of Sweden on 8 July 1709 (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
      
       

      9th. Tuesday.
      
      
       Went in the afternoon to Mr. Rimberts with Mr. Artaud to borrow Domino’s for the mascarade of tomorrow. Went to the shops. Anniversary of her Majesty’s coming to the Throne.
      
      
       
        
   
   A domino is a loose cloak with attached half-mask worn by those at masquerades who chose not to go as particular characters. The word sometimes signifies only the mask itself (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      10th. Wednesday.
      
      
       St. Peter and St. Paul’s day. Grand Duke’s fête. Mascarade ball and illumination at Peterhoff. At about 1. o’clock P.M. set out for that place with Mr. Artaud and Mr. D. and arriv’d there at about half past 5. Walk’d in the Garden till seven, and then went to the ball.
      
      
       
        
   
   On this day, according to Henry Storch, “every being susceptible of pleasure left the town,” to go to Peterhof, the imperial palace on the Gulf of Finland. This Palace was begun in 1711 and built under the direction of Jean Baptiste Alexandre Leblond, Peter the Great’s architect, who designed the famous water cascade. The road from St. Petersburg, about sixteen miles long, was “so covered with equipages, horsemen and pedestrians, that it resembled one continued caravan.” At twilight “the whole gardens are illuminated; the branches of the trees, and the water of the fountains seem to be converted into fire. The excellent situation of Peterhof and its variety of water-works here combine with the effects of pyrotechnics, to fascinate the sight by a grand picture, produced as it were by magic, and which, once beheld, can never be forgotten.” Meanwhile, inside the palace, “the motley-coloured multitude of masks press round the well-furnished tables or join hands in the mazy dance” (Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 460–462; Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.; Thieme and Becker, LexikonUlrich Thieme and Felix Becker, Allgemeines Lexikon der bildenden Kiinstler, von der Antike bis zur Gegenwart, Leipzig, 1907-1950; 37 vols.). JQA’s attendance at the annual festival in 1811, while minister to Russia, is described in MemoirsMemoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.  , 2:284–288.


       
      
      

      11th. Thursday.
      
      
       Left the ball at about 1. o’clock, after Midnight, and set out for St. Petersbourg. Arrived at about. 5. distance. 32 wersts. Went to bed and slept till noon. Stay’d at home all day. Fine weather.
      
      

      12th. Friday.
      
      
       This afternoon I went with Mr. D. and Mr. Artaud to the Shops, and bought some things. Returned the domino’s. Fine weather in the morning. A thunder storm after dinner. Thermometer at 27. degrees.
      
       

      13th. Saturday
      
      
       Went this morning to the English Library. Took out the 2d. volume of the Preceptor and 3 volumes of Clarissa. In the afternoon Mr. D went and took a ride. Very fine weather.
      
      

      14th. Sunday.
      
      
       Stay’d at home all day. Mr. D. went and took a ride in the forenoon. After dinner Mr. Montréal came here.
      
      

      15th. Monday.
      
      
       This forenoon Mr. Hoogwerst came here. Mr. D. dined at Mr. Wolff’s. Went in the evening to see the rope dancer. Changeable weather.
      
      

      16th. Tuesday.
      
      
       Stay’d at home all day. Mr. D. went to the court Comedy to see a Russian play. Stormy windy weather.
      
      

      17th. Wednesday.
      
      
       Stay’d at home all day. Mr. D. went and took a walk in the afternoon. Very bad weather.
      
      

      18th. Thursday.
      
      
       Stay’d at home all day. In the evening Mr. Hoogwerst came here. Mr. Artaud din’d at Mr. Rimbert’s. Cloudy weather, and a heavy shower of Rain in the evening.
      
      

      19th. Friday.
      
      
       Stay’d at home all day. In the afternoon Mr. D. went to take a ride. Changeable weather.
      
      

      20th. Saturday.
      
      
       This forenoon Mr. Wolff came to see Mr. D. Mr. D. went and took a ride in the afternoon. I went with Mr. Artaud to the shops. Mr. Artaud went into the country. Clear weather, but windy.
      
       

      21st. Sunday.
      
      
       This morning I went to Mr. Rimbert’s to see if Mr. Montréal could go into the country with me. As he could not I went alone. Stay’d there all day and return’d with Mr. Artaud. We got home at about half past eleven o’clock. Fine weather.
      
      

      22d. Monday.
      
      
       This forenoon I went to the English Library and took out the 2 last volumes of Clarissa and Nichols’s collection of Poems. In the afternoon I wrote a letter to Mr. Thaxter in Holland. Mr. D. wrote to my Father. Windy Rainy weather. Finish’d Cicero’s oration pro Milone.
      
      
       
        
   
   John Nichols, A Select Collection of Poems: With Notes, Biographical and Historical, 8 vols., London, 1780–1782. JQA copied several of the poems into his small commonplace books at this time (M/JQA/24, 26, Adams Papers, Microfilms, Reel Nos. 219, 221).


       
       
        
   
   Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 4:352–353.


       
       
        
   
   That of 22 July (Adams Papers).


       
      
      

      23d. Tuesday.
      
      
       Stay’d at home all day. Stormy windy weather. Send my Letter.
      
      

      24th. Wednesday.
      
      
       Stay’d at home all day. Very bad weather.
      
      

      25th. Thursday
      
      
       This day Mr. D receiv’d some letters from America through Holland. Mr. Artaud dined out. In the afternoon Mr. Hoogwerst came to see us. Bad weather. Stay’d at home all day.
      
      

      26th. Friday.
      
      
       Stay’d at home all day. In the forenoon Mr. D. went to Mr. Wolff’s. In the afternoon he went and took a ride. Fine weather.
      
      

      27th. Saturday.
      
      
       Stay’d at home all day. In the forenoon Mr. Wolff came to see Mr. D. In the afternoon Mr. D went and took a ride. Pretty good weather.
      
       

      28th. Sunday.
      
      
       This forenoon Mr. D. went to Mr. Rimbert’s. Mr. Montréal came here. Mr. D went and took a walk in the garden. Mr. Artaud went into the country. Stay’d at home all day. Fine weather.
      
      

      29th. Monday.
      
      
       Begun Cicero’s oration pro Marcello. Mr. D. walk’d out in the forenoon. In the afternoon he went and took a ride. Stay’d at home all day. Fine weather.
      
      
       
        
   
   JQA’s French translation is in M/JQA/45, Adams Papers, Microfilms, Reel No. 240. JQA probably used as his Latin source the de Wailly edition, 3:116–145 (see entry for 12 April, above).


       
      
      

      30th. Tuesday.
      
      
       This afternoon Mr. D. went and took a ride. Went to take a walk in the summer garden. Fine weather.
      
      

      31st. Wednesday.
      
      
       Stay’d at home all day; a little unwell. Mr. D. stay’d also all day at home. Rainy weather.
      
     